Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed January 31, 2022, claims 1-20 are presented for examination. Claims 1, 11 and 18 are independent claims.

Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 63085913, which was filed September 30, 2020.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted January 31, 2022.


Drawings

The drawings filed January 31, 2022 are accepted by the examiner.


Abstract

The abstract filed January 31, 2022 is accepted by the examiner. 


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of application No. 17089454. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recite an eyewear device for displaying augmented reality images, comprising: a first sensor; a second sensor; at least one display for displaying the augmented reality images; and an augmented reality image rendering system configured to render the augmented reality images on the at least one display, to estimate a real-time spatial relation between any two or more of the first sensor, the second sensor, and the at least one display, and to adjust the rendering of the augmented reality images on the at least one display using a model of a real- time geometry of the eyewear device based on the estimated real-time spatial relation between the any two or more of the first sensor, the second sensor, and the at least one display, therefore the same limitations as claimed in application No. 17089454. 
This is an obviousness-type double patenting rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (US 20180295337 A1) in view of Border (US 20130278631 Al).

As to Claims 1, 11 and 18:
	Hicks et al. discloses a system (Hicks, see Abstract, where Hicks discloses systems and methods may provide for using one or more stereoscopic devices for gesture control and tracking in a head mounted display (HMD). Each of the one or more stereoscopic devices may include a pair of dynamic vision sensors (DVS) arranged to have complementary fields of view (FOV) to detect one or more of a leading and a trailing edge of an object moving in a range or area to be detected. The DVS sensors determine how the object is moving based on a change in light intensity of pixels without having to detect, transfer, or process all of the pixels. The system and method may thereby provide motion tracking and gesture control functions at very low latency and processing bandwidth) comprising: an eyewear device for displaying augmented reality images (Hicks, see figures 7A-7B and paragraph [0128], where Hicks discloses FIGS. 7 A-7B illustrates conceptual diagrams of an example of a head mounted display according to an embodiment. In FIG. 7A, a head mounted display (HMD) 700 is shown that includes pairs of DYS sensors 710, 720 mounted thereon. Paris of DVS sensors 710 are mounted to either side of the front of the HMD 700 in an "inside-out" manner (i.e., the sensors are aimed away from the HMD 700 in order to detect motion and gestures around an individual wearing the HMD 700. The pairs of sensors 710 are arranged to have complementary fields of view (FOV) to help ensure proper detection (e.g., of the hands of the wearer) and may be
strategically placed (i.e., in a similar position as the eyes of the wearer) to provide accurate coverage of the FOV perceived by the wearer), comprising: a first sensor (Hicks, see 710 and 720 in figure 7B); a second sensor (Hicks, see 710 and 720 in figure 7B); at least one display for displaying the augmented reality images (Hicks, see paragraph [0127], where Hicks discloses a motion sensing system including a pair of dynamic vision sensors according to embodiments. Motion sensing system 600 includes a stereoscopic pair of sensors 610A, 610B, such as dynamic vision sensors (DVS), for detecting movement of an object. More particularly, the DVS sensors 610A, 610B enable gesture control and motion tracking for a head mounted display (HMD)); and an augmented reality image rendering system configured to render the augmented reality images on the at least one display (Hicks, see 1400 in figure 14), to estimate a real-time spatial relation between any two or more of the first sensor, the second sensor, and the at least one display (Hicks, see paragraph [0128], where Hicks discloses that The DVS sensors 710, 720 of HMD 700 provides the advantage of upon detecting movement of an object at a certain instance in time, triggering pixels in both cameras (i.e, DVS sensors) to line at the same. The HMD 700 thereby provides temporal and spatial correspondence for the moving object and enabling corresponding points to be located more easily and more accurately), and to adjust the rendering of the augmented reality images on the at least one display using a real- time geometry of the eyewear device based on the estimated real-time spatial relation between the any two or more of the first sensor, the second sensor, and the at least one display (Hicks, see figures 12A and 12B and paragraphs [0152] and [0153], where Hicks discloses that the distance sensor 1210 may track the distance between the user 1218 and the display unit 1228, wherein distance sensing may be triggered through a physical button associated with the data processing device 1200/display unit 1228, through the user interface provided by the application 1220 and/or loading of the operating system 1220, and so forth. For example, during a boot of the data processing device 1200 the operating system 1212 may conduct an automatic process to trigger the distance sensing in the background or foreground. Distance sensing may be conducted periodically or continuously. FIG. 12B shows one example of a distance sensing scenario. In the illustrated example, the distance sensor 1210 uses a transceiver 1208 to emit an electromagnetic beam 1202 in the direction of the user 1218. Thus, the transceiver 1202 might be positioned on a front facing surface of the data processing device 1200 (FIG. 12A). The electromagnetic beam 1202 may impact the user 1218 and be reflected/ scattered from the user 1218 as a return electromagnetic beam 1204. The return electromagnetic beam 1204 may be analyzed by, for example, the processor 1224 (FIG. 12A) and/or the post-processing engine 1214 (FIG. 12A) to determine the distance 1206 between the user 1218 and the display unit 1228 (FIG. 12A). The distance 1206 may be used to adjust the display resolution setting 1216). 
	Hicks differs from the claimed subject matter in that Hicks does not explicitly disclose model as it relates to model of a real-time geometry of the eyewear device. However in an analogous art, Border discloses a model as it relates to model of a real-time geometry of the eyewear device (Border, see figures 21 and 22 and paragraph [0472], where Border discloses that the frame 2102 is in a general shape of a pair of wrap-around sunglasses. The sides of the glasses include shape-memory alloy straps 2134, such as nitinol straps. The nitinol or other shape-memory alloy straps are fitted for the user of the augmented reality eyepiece. The straps are tailored so that they assume their trained or preferred shape when worn by the user and warmed to near body temperature. In embodiments, the fit of the eyepiece may provide user eye width alignment techniques and measurements. For instance, the position and/or alignment of the projected display to the wearer of the eyepiece may be adjustable in position to accommodate the various eye widths of the different wearers. The positioning and/or alignment may be automatic, such as though detection of the position of the wearer's eyes through the optical system (e.g. iris or pupil detection), or manual, such as by the wearer, and the like).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hicks with Border. One would be motivated to modify Hicks by disclosing model as taught by Border, and thereby providing a head mounted display that also provides good image uniformity of brightness and color overt the display field of view (Border, see paragraph [0014]).

As to Claim 2:
	Hicks in view of Border discloses the system of claim 1, wherein the augmented reality image rendering system is located in at least one of the eyewear device, a mobile computing device, or a server system (Hicks, see Abstract, where Hicks discloses systems and methods may provide for using one or more stereoscopic devices for gesture control and tracking in a head mounted display (HMD). Each of the one or more stereoscopic devices may include a pair of dynamic vision sensors (DYS) arranged to have complementary fields of view (FOY) to detect one or more of a leading and a trailing edge of an object moving in a range or area to be detected. The DVS sensors determine how the object is moving based on a change in light intensity of pixels without having to detect, transfer, or process all of the pixels. The system and method may thereby provide motion tracking and gesture control functions at very low latency and processing bandwidth).

As to Claims 3 and 12:
	Hicks in view of Border discloses the system of claim 1, wherein the augmented reality image rendering system comprises an algorithm (Border, see figures 21 and 22 and paragraph [0472], where Border discloses that the frame 2102 is in a general shape of a pair of wrap-around sunglasses. The sides of the glasses include shape-memory alloy straps 2134, such as nitinol straps. The nitinol or other shape-memory alloy straps are fitted for the user of the augmented reality eyepiece. The straps are tailored so that they assume their trained or preferred shape when worn by the user and warmed to near body temperature. In embodiments, the fit of the eyepiece may provide user eye width alignment techniques and measurements. For instance, the position and/or alignment of the projected display to the wearer of the eyepiece may be adjustable in position to accommodate the various eye widths of the different wearers. The positioning and/or alignment may be automatic, such as though detection of the position of the wearer's eyes through the optical system (e.g. iris or pupil detection), or manual, such as by the wearer, and the like) that models a bending curve of the eyewear device (Border, see paragraph [0362], where Border discloses a compact and lightweight front light for a portable display system comprised of a curved or other non-planar wire grid polarizer film as a partial reflector to efficiently deflect light from an edge light source to illuminate a reflective image source).


As to Claims 4 and 13:
	Hicks in view of Border discloses the system of claim 3, wherein the bending curve that is at least one of asymmetrical, non-smooth, or uneven (Border, see paragraph [0362], where Border discloses a compact and lightweight front light for a portable display system comprised of a curved or other non-planar wire grid polarizer film as a partial reflector to efficiently deflect light from an edge light source to illuminate a reflective image source, the office notes that curved surface teaches or suggest uneven).

As to Claims 5, 14 and 19:
	Hicks in view of Border discloses the system of claim 1, wherein the augmented reality image rendering system comprises at least one of an Extended Kalman Filter (EKF)-driven motion tracking module, an optimization-based module that coordinates spatial relation optimization, or a machine learning-driven module that provide motion tracking (Hicks, see paragraph [0072], where Hicks discloses a parallel processor or GPGPU as described herein is communicatively coupled to host/processor cores to accelerate graphics operations, machine-learning operations, pattern analysis operations, and various general purpose GPU (GPGPU) functions).

As to Claims 6 and 15:
	Hicks in view of Border discloses the system of claim 1, wherein the augmented reality image rendering system implements an end-to-end learned approach for tracking and modeling the real-time geometry of the eyewear device (Hicks, see figure 10A).

As to Claims 7 and 16:
	Hicks in view of Border discloses the system of claim 1, wherein the augmented reality image rendering system receives sensor inputs from at least one of the first sensor or the second sensor and processes the sensor inputs to track motion of the any two or more of the first sensor, the second sensor, and the at least one display with respect to each other (Hicks, see figures 12A and 12B and paragraphs [0152] and [0153], where Hicks discloses that the distance sensor 1210 may track the distance between the user 1218 and the display unit 1228, wherein distance sensing may be triggered through a physical button associated with the data processing device 1200/display unit 1228, through the user interface provided by the application 1220 and/or loading of the operating system 1220, and so forth. For example, during a boot of the data processing device 1200 the operating system 1212 may conduct an automatic process to trigger the distance sensing in the background or foreground. Distance sensing may be conducted periodically or continuously. FIG. 12B shows one example of a distance sensing scenario. In the illustrated example, the distance sensor 1210 uses a transceiver 1208 to emit an electromagnetic beam 1202 in the direction of the user 1218. Thus, the transceiver 1202 might be positioned on a front facing surface of the data processing device 1200 (FIG. 12A). The electromagnetic beam 1202 may impact the user 1218 and be reflected/ scattered from the user 1218 as a return electromagnetic beam 1204. The return electromagnetic beam 1204 may be analyzed by, for example, the processor 1224 (FIG. 12A) and/or the post-processing engine 1214 (FIG. 12A) to determine the distance 1206 between the user 1218 and the display unit 1228 (FIG. 12A). The distance 1206 may be used to adjust the display resolution setting 1216). 


As to Claim 9:
	Hicks in view of Border discloses the system of claim 1, wherein the first sensor and the second sensor are one of an IMU (Inertial Measurement Unit) and a camera (Hicks, see paragraph [0128], where Hicks discloses that The DVS sensors 710, 720 of HMD 700 provides the advantage of upon detecting movement of an object at a certain instance in time, triggering pixels in both cameras (i.e, DVS sensors) to line at the same. The HMD 700 thereby provides temporal and spatial correspondence for the moving object and enabling corresponding points to be located more easily and more accurately).

As to Claim 10:
	Hicks in view of Border discloses the system of claim 1, wherein the at least one display comprises at least one waveguide and at least one projector (Hicks, see paragraph [0160], where Hicks discloses that  the display units 1430 are flat-panel displays ( e.g., liquid crystal, active matrix, plasma, etc.), HMD's, video projection devices, and so forth, that coordinate with one another to produce the presentation 1440).

Allowable Subject Matter
Claims 8, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Canberk (US 20210405761 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624